DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed February 24, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffel et al. (Foreign Patent Document No.: DE 102007037886 A1) in view of Binnard et al. (US Patent No.: 6750625).

Having a reluctance actuator for a planar positioning device is known in the art as exhibited by Binnard et al. (see column 9, lines 59-64, and figure 5B), and when applied to the sliders of Schaeffel et al. this would disclose the sliders each having a reluctance actuator arranged on it, which reluctance actuator is configured and arranged to cooperate with magnetic material on the moveable stage such that the slider follows the movement of the stage.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reluctance actuator as disclosed by Binnard et al. for the sliders of Schaeffel et al. for providing less heat generation (see Binnard et al.’s column 3, lines 3-8), which would help avoid disturbances in the device.  
For claim 2, Schaeffel et al. disclose the positioning device having per direction X and Y, respectively, a pair of linear motors (reference numerals 4, 5), a pair of sliders (reference numeral 3) and a pair of slider tracks (reference numeral 5, see figures 1-4).  
For claim 3, Schaeffel et al. disclose the sliders of the coil assemblies (reference numeral 3) of the linear motors of said pair being mechanically coupled such that they move together along their corresponding slider track (reference numeral 5, see figures 1-4).  
For claim 7, Schaeffel et al. disclose the moveable stage (reference numeral 1) having a rectangular configuration (see figure 1), wherein the air bearings (reference 
For claim 8, Schaeffel et al. disclose the respective magnet assemblies (reference numeral 4) of the linear motors associated with the X-movement and the Y-movement, respectively, being arranged at perpendicular sides of the rectangular configuration of the moveable stage (see figures 1-4).  
For claim 9, Schaeffel et al. in view of Binnard et al. disclose the claimed invention except for the slider tracks and the sliders with coil assemblies being arranged recessed with respect to the upper surface of the base in a gap, such that the coil assemblies do not extend beyond the upper surface.  Forming recessed surfaces in the assembly is a known skill in the art as exhibited by Binnard et al. (spaces between components 500, 540, see figure 5B), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recesses of Binnard et al. for the surfaces of tracks of Schaeffel et al. in view of Binnard et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 18, Schaeffel et al. disclose the sliders having bearings to support them on the slider tracks (see translation of Schaeffel et al., Description, paragraph [0038], aerostatic guide for the linear drive).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffel et al. in view of Binnard et al. as applied to claim 1 above, and further in view of Lim et al. (US Patent Application Pub. No.: US 2004/0263108 A1).

For claim 5, Schaeffel et al. in view of Binnard et al. and Lim et al. disclose the claimed invention except for the positioning device comprising at least three linear encoders, wherein the stage is provided with a linear encoder scale extending in the X-direction and one of the sliders moveable in the Y-direction is provided with a corresponding encoder head, configured and arranged to cooperate with the encoder scale to determine the position of the stage in the X-direction, wherein the moveable stage is provided with a linear encoder scale extending in the Y-direction and one of the sliders moveable in the X-direction is provided with a corresponding encoder head, configured and arranged to cooperate with the encoder scale to determine the position of the stage in the Y-direction, and wherein the stage is provided with at least a third linear encoder scale extending in the X-direction or the Y-direction and one of the sliders moveable in the Y-direction or X-direction is provided with a corresponding encoder head, configured and arranged to cooperate with the encoder scale to determine the position of the stage in the X-direction or the Y-direction.  Lim et al. already disclose position sensors on the stage and base components (see figure 2, 3, reference numerals 12B, 14), and it would have been obvious to one of ordinary skill in 
For claim 6, Schaeffel et al. in view of Binnard et al. and Lim et al. disclose the claimed invention except for the stage being provided with two linear encoder scales extending in the X-direction and the sliders moveable in the Y-direction being provided with corresponding encoder heads, configured and arranged to cooperate with the respective encoder scales, and wherein the moveable stage is provided with two linear encoder scales extending in the Y-direction and the sliders moveable in the X-direction are provided with corresponding encoder heads, configured and arranged to cooperate with the respective encoder scales.  Lim et al. already disclose position sensors on the stage and base components (see figure 2, 3, reference numerals 12B, 14), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the position sensors as disclosed by Lim et al. so that the movable stage and sliders are provided with the encoder components for Schaeffel et al. in view of Binnard et al. and Lim et al. for predictably providing positional sensing means for the device.  

Claims 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffel et al. in view of Binnard et al. as applied to claims 1 and 9 above, and further in view of Kosmowski (US Patent Application Pub. No.: US 2009/0161238 A1).

For claim 11, Schaeffel et al. in view of Binnard et al. disclose the claimed invention except for the base comprising four rectangular stone slabs which are arranged with a crosswise spacing between them, wherein said spacing forms said gaps.  Kosmowski discloses the base being formed of stone slabs (see paragraph [0008]), and when applied to the base of Schaeffel et al. in view of Binnard et al. this would disclose the base comprising four rectangular stone slabs which are arranged with a crosswise spacing between them, wherein said spacing forms said gaps (see Schaeffel et al.’s figures 1-4, reference numeral 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stone slabs as disclosed by Kosmowski for the base of Schaeffel et al. in view of Binnard et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 12, Schaeffel et al. in view of Binnard et al. and Kosmowski disclose the claimed invention except for the moveable stage having a rectangular configuration, wherein the air bearings are arranged on the corners of said rectangular configuration, 
For claim 16, Schaeffel et al. in view of Binnard et al. and Kosmowski disclose the claimed invention except for the sliders each having one or more air bearings that are directed to the peripheral sides of the rectangular stone slabs that define the sides of the gaps.  Kosmowski already disclose the stone slabs (see paragraph [0008]) and when applied with the sliders and air bearings of Schaeffel et al. this would disclose the sliders each having one or more air bearings that are directed to the peripheral sides of the rectangular stone slabs that define the sides of the gaps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stone slabs as disclosed by Kosmowski for the sliders and air bearings of Schaeffel et al. in view of Binnard et al. and Kosmowski for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffel et al. in view of Binnard et al. as applied to claim 1 above, and further in view of Tsuboi et al. (US Patent Application Pub. No.: US 2001/0054851 A1).
For claim 13, Schaeffel et al. in view of Binnard et al. disclose the claimed invention except for at least one ferromagnetic element being incorporated in the static base, said ferromagnetic element attracting one or more permanent magnets of the moveable stage, thereby biasing the air bearings.  Tsuboi et al. disclose ferromagnetic material for the base component (see paragraph [0024, 0071]), and when applied to the base of Schaeffel et al. in view of Binnard et al. this would disclose at least one ferromagnetic element being incorporated in the static base, said ferromagnetic element attracting one or more permanent magnets of the moveable stage, thereby biasing the air bearings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ferromagnetic material as disclosed by Tsuboi et al. for the base of Schaeffel et al. in view of Binnard et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 14, Schaeffel et al. in view of Binnard et al. and Tsuboi et al. disclose the claimed invention except for the base comprising a metal plate that constitutes the ferromagnetic element.  Tsuboi et al. already disclose ferromagnetic material for the base component (see paragraph [0024, 0071]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ferromagnetic material as disclosed by Tsuboi et al. for a plate component in 
For claim 15, Schaeffel et al. in view of Binnard et al. and Tsuboi et al. disclose the claimed invention except for the steel plate being located underneath the level of the upper surface.  Tsuboi et al. already disclose the ferromagnetic material for the base component (see paragraph [0024, 0071]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ferromagnetic material as disclosed by Tsuboi et al. for the steel plate of Schaeffel et al. in view of Binnard et al. and Tsuboi et al. and have it underneath the upper surface for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffel et al. in view of Binnard et al. and Tsuboi et al. as applied to claim 15 above, and further in view of Novak (US Patent No.: 5760564).
For claim 17, Schaeffel et al. in view of Binnard et al. and Tsuboi et al. disclose the claimed invention except for the air bearings being biased by a spring.  Having a spring to bias the air bearing is a known skill as disclosed by Novak (see column 5, lines 39-45), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spring as disclosed by Novak for the air bearing of Schaeffel et al. in view of Binnard et al. and Tsuboi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. In response to Binnard having a small stroke (400 micron) cannot take over the function of the linear motor of Schaeffel which provides large stroke, a person of ordinary skill can still apply the reluctance actuator of Binnard et al. to the motor of Schaeffel et al. since Binnard et al. does not teach or suggest that the use of reluctance actuators can only be used on small strokes and not on large stroke devices.  Also once reluctance actuators are applied to Schaeffel et al. it would be able to perform the function of the slider following the movement of the stage.  The reluctance actuators also would still provide an advantage regardless of Schaeffel teaching shorter coils for positioning the stage, as the reluctance actuators would still reduce disturbances in the positioning.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834